USCA4 Appeal: 22-1479      Doc: 5         Filed: 09/26/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1479


        GLEN K. LACONEY,

                             Plaintiff - Appellant,

                      v.

        LEON LOTT, in his individual and official capacity as Sheriff of Richland County,
        State of South Carolina; ALAN MCCRORY WILSON, in his individual and official
        capacity as South Carolina Attorney General; JOSHUA KOGER, JR., in his
        individual capacity; WILLIAM A. HODGE, in his individual capacity; CLIFTON
        B. NEWMAN, in his individual capacity; R. KNOX MCMAHON, in his individual
        capacity; ROBERT M. MADSEN, in his individual and official capacity as South
        Carolina, Eleventh Circuit Public Defender; JASON SCOTT CHEHOSKI, in his
        individual and official capacity as South Carolina, Assistant Eleventh Circuit Public
        Defender; JOCELYN NEWMAN, in her individual capacity; LORI L. PELZER,
        a/k/a Lori L. Washington, in her individual capacity; JOSEPH M. STRICKLAND,
        in his individual capacity; JAMES R. BARBER, III, in his individual capacity;
        ALISON RENEE LEE, in her individual capacity; DEANDREA G. BENJAMIN, in
        her individual capacity; WALTER SHAWN MCDANIEL, in his individual capacity
        as Deputy Sheriff of Richland County, State of South Carolina; ASHLEY A.
        MCMAHAN, in her individual and official capacity as South Carolina Assistant
        Attorney General; JEANETTE W. MCBRIDE, in her individual and official capacity
        as Clerk of the South Carolina, Fifth Circuit Court; JOSEPH BASS, in his individual
        and official capacity as Deputy Sheriff of Richland County, State of South Carolina;
        ANDREW CALDWELL, in his individual and official capacity as Deputy Sheriff of
        Richland County, State of South Carolina; NICOLE T. WETHERTON, in her
        individual and official capacity as South Carolina Assistant Attorney General;
        MEAGAN B. BURCHSTEAD, in her individual and official capacity as South
        Carolina Assistant Attorney General; KINLI B. ABEE, in her individual and official
        capacity as South Carolina Assistant Attorney General,

                             Defendants - Appellees.
USCA4 Appeal: 22-1479      Doc: 5        Filed: 09/26/2022     Pg: 2 of 3




        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Cameron McGowan Currie, Senior District Judge. (3:21-cv-02740-CMC)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Glen K. LaConey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1479      Doc: 5         Filed: 09/26/2022      Pg: 3 of 3




        PER CURIAM:

               Glen K. LaConey appeals the district court’s order accepting the recommendation

        of the magistrate judge and dismissing without prejudice LaConey’s 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. LaConey v. Lott,

        No. 3:21-cv-02740-CMC (D.S.C. Mar. 31, 2022).           We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3